DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            
 Status of Claims 
Claims 1-18 and 21-22 are pending in this instant application per remarks and claim amendments filed on 10/04/2021 by Applicant, wherein Claims 1, 14, 16 and 18 are four independent claims reciting safety module, automated driving system, safety module and safety method claims with Claims 2-13/21-22, 15, 17 and none dependent on said four independent claims respectively.  Said claim amendments of 10/04/2021 have amended Claims 1, 11-13 & 15-16, while cancelling Claims 19-20, and adding new Claims 21-22, both of which are dependent on Claim 1 directly.     
This Office Action is an Allowance in response to the remarks and the claim amendments filed by the Applicant on 04 OCTOBER 2021 as well as Examiner’s Amendment agreed to by Atty. Benjeman von Reuden on 15 OCTOBER 2021 for its original application of 26 SEPTEMBER 2019 that is titled:          “Safety Module, Automated Driving System, and Methods Thereof”.             
Accordingly, amended Claims 1-18 & 21-22 are now being Allowed herein.        


 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this Examiner’s Amendment was given in an interview with Atty. Benjeman von Reuden via an email on 15 OCTOBER 2021, as noted in the attached Interview Summary.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended, as follows, with respect to Claims 1, 14, 16, 18 and 22:            
Please amend the claims as follows:              
Claim 1:            
1.     A safety module used in an automated driving system, comprising:
	one or more processors configured to:
receive road information representing a geometry of one or more roads and obstacle position information associated with a position of an obstacle on the one or more roads, 
	determine a lane coordinate system based on the received road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane 
	determine a position of the obstacle relative to an ego-vehicle in the lane coordinate system based on the obstacle position information;
determine a potential collision event based on the determined relative position of the obstacle;   and         
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision.


Claim 14:           

14.     An automated driving system, comprising: 
	a sensing module configured to create world model data;           
	a planning module configured to create control information based on the world model data;               
	an acting module configured to transform the control information into control commands;   and             
	a safety module[[ used in an automated driving system, 
comprising:
	one or more processors configured to:
receive road information representing a geometry of one or more roads and obstacle position information associated with a position of an obstacle on the one or more roads, 
	determine a lane coordinate system based on the received road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to each of the plurality of lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;
	determine a position of the obstacle relative to an ego-vehicle in the lane coordinate system based on the obstacle position information;
determine a potential collision event based on the determined relative position of the obstacle;   and
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision;
wherein the safety module is configured to receive the world model data, the world 
model data representing the road information and the obstacle position information, and
	wherein the safety module is configured to instruct the acting module to perform the safety operation.


Claim 16:         
16.     A safety module used in an automated driving system, comprising:     
	one or more processors configured to:
receive road information representing a geometry of one or more roads in a Cartesian coordinate system, 
	determine a lane coordinate system based on the received road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to each of the plurality of lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads in the Cartesian coordinate system, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads in the Cartesian coordinate system, [[                
		determine a potential collision event based on the lane coordinate system; 
and  
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision.


Claim 18:      
18.     A safety method for use with an automated driving system, comprising:	determining a lane coordinate system based on road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system;
	determining length information and width information for each of the lane segments from the road information;
	assigning the determined length information and width information to each of the respective lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;
	determining a position of an obstacle relative to an ego-vehicle in the determined lane coordinate system based on obstacle position information;       
determining a potential collision event based on the determined relative position of the obstacle;   and
instructing a safety operation in the case that the potential collision event is determined to avoid a potential collision.


Claim 22:        
22.     The safety module of claim 1, wherein a coordinate corresponding to an upper longitudinal boundary of a lane segment is described by at least a first maximum y coordinate and a first minimum y coordinate (ymax1, ymin1);            
wherein a coordinate corresponding to a lower longitudinal boundary of a lane segment is described by at least a second maximum y coordinate and a second minimum y coordinate (ymax2, ymin2);                   
wherein a coordinate corresponding to an upper lateral boundary of a lane segment is described by at least a first maximum x coordinate and a first minimum x coordinate (ymax1, ymin1);   and                
wherein a coordinate corresponding to a lower longitudinal boundary of a lane segment is described by at least a second maximum x coordinate and a second minimum x coordinate (ymax2, ymin2)[[.                             


 Allowable Subject Matter 
Claims 1-18 and 21-22 are pending and allowed.    
The following is an Examiner’s statement of reasons for this Allowance:     

The closest prior art of Shalev reference (Pub. No. US 2021/ 0094577 filed by Shalev-Schwartz et al.) teaches ---  
{“A computing device including interface for receiving from a sensor device sensor data representative of an environment surrounding a host vehicle, & a processor configured to obtain a planned driving action for accomplishing a navigational goal of a host vehicle operating in a first lane of a roadway, identify, from the sensor data, a moving target vehicle located in a second lane of the roadway, identify, based on the target vehicle speed and direction, the target vehicle predicted trajectory indicating a cut-in movement of the target vehicle from the second lane to the first lane, identify an intersection of a planned trajectory for the host vehicle with the predicted trajectory for the target vehicle, and determine a safety action of the host vehicle to respond to the movement of the target vehicle; and cause the safety action to be performed in the host vehicle.”}        


Further, Schack reference (Pub. No. US 2019/ 0266419) teaches ---      
{“The invention relates to a method, a device (20, 30) and a computer-readable storage medium with instructions for determining the lateral position of a vehicle relative to the lanes of a road. An image processing unit (22) detects (10) road markings. A position-determining unit (23) determines (11) a starting position for the vehicle. A processing unit (24) determines (12) points of intersection of a line which is orthogonal to the vehicle movement and the detected road markings. The processing unit (24) determines (13) in addition points of intersection of the orthogonal line and road markings from a lane geometry map for the starting position determined for the vehicle, the points of intersection being filtered. An evaluation unit (25) finally determines (14) the lateral position of the vehicle by comparing the determined points of intersection.”}           




In regards to independent Claims 1, 14, 16 & 18, Shalev and Schack references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:        

Claim 1:                
1.     A safety module used in an automated driving system, comprising:
	determine a lane coordinate system based on the received road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to each of the plurality of lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;
determine a potential collision event based on the determined relative position of the obstacle;   and
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision.        


Claim 14:          
14.     An automated driving system, comprising:
	a sensing module configured to create world model data; 
	a planning module configured to create control information based on the world model data; 
	an acting module configured to transform the control information into control commands;   and
	a safety module[[used in an automated driving system, comprising:             
	determine a lane coordinate system based on the received road information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to each of the plurality of lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;
determine a potential collision event based on the determined relative position of the obstacle;   and
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision;
wherein the safety module is configured to receive the world model data, the world model data representing the road information and the obstacle position information, and
	wherein the safety module is configured to instruct the acting module to perform the safety operation.    


Claim 16:           
16.       A safety module used in an automated driving system, comprising:
	determine a lane coordinate system based on the received road 
information, the lane coordinate system comprising a plurality of lane segments arranged along a longitudinal direction and along a lateral direction of the lane coordinate system, wherein a length information and a width information are assigned to each of the plurality of lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads in the Cartesian coordinate system, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads in the Cartesian coordinate system, [[
	determine a potential collision event based on the lane coordinate system; and
instruct a safety operation in the case that the potential collision event is determined to avoid a potential collision.


Claim 18:              
18.      A safety method for use with an automated driving system, comprising:
	assigning the determined length information and width information to each of the respective lane segments, the length information representing a minimal length and a maximal length of the respective lane segment as a function of a curvature of a corresponding part of the one or more roads, and the width information representing a minimal width and a maximal width of the respective lane segment as a function of a variable width of a corresponding part of the one or more roads;
determining a potential collision event based on the determined relative position of the obstacle;   and
instructing a safety operation in the case that the potential collision event is determined to avoid a potential collision.


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


 /S. M./
 Examiner, Art Unit 3691              

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691